Title: To George Washington from Brigadier General Henry Knox, 30 December 1778
From: Knox, Henry
To: Washington, George


  
    Sir,
    Quarters of the Artillery Pluckemin [N.J.]30 Dec. 1778.
  
As there is much preparation to make, and many matters to arrange, in the Ordnance Department in order to take the field the next campaign with advantage, I take the liberty to lay before your Excellency the situation in which I am, and beg, if you think proper, that you would lay the same before the Honorable Congress for their consideration.
Some time last May I did myself the honor to represent to your Excellency the State of the Ordnance Department, and my utter inability to perform the duties required, and expected, from me. The Resolutions which the Honorable Congress were pleased to pass the 11th of last February, investing the Commissary of Military Stores with the sole charge of all preparations of ordnance and military stores for the field, deprived me, as Head of the Ordnance Department, of any direction of the Department, except in a certain degree in the field. My reputation is at stake, and I am answerable that the numerous species of Stores for the Artillery, &ca are properly prepared, and that there are ample supplies of each species; and yet, by the Resolves, the sole direction of these Stores is given to a man, not under my direction, and whose reputation can be but in a small degree affected by their being improperly or ignorantly prepared. Perhaps there is scarcely such another instance in the world. I am the amenable and ostensible person to my Country that their Artillery is in good order—and yet, by the Resolves, I have not the least direction of a single thing in the Department, except in the instance above-mentioned.
At the same time I gave your Excellency the State of Affairs, I gave you some alteration of the Resolves, which I humbly conceived to be for the good of the Department; and asked the favor of you to transmit them to the Honorable Congress for their approbation or disapprobation.
During the course of the past Campaign I have repeatedly, on an emergency, found myself at a loss to know where to send for Stores, by reason of not having the Returns of all the Departments; the Commissaries not conceiving themselves obligated to send me Returns, even on my sending for them. I have a request for a Return to the principal Commissary uncomplied with at this moment, although I sent the Letter above two months ago; and at present I am totally ignorant of what is doing in the Ordnance Department in Pennsylvania.
  In military matters it is a preposterous arrangement where the Principal of a Department has not the sole direction of every thing in it, otherwise it is impossible he should be accountable. It is absolutely  
    
    
    
    necessary that the Head of every Department should be accountable to the Board of War, or any other Body that Congress may think proper.
This is the proper season for preparation, and with the utmost exertions we shall find it short enough to the opening of the next Campaign. If I am to continue at the head of the Ordnance Department I humbly request that I may be invested with the power incidental to the Office, That all Artificers—Directors of Laboratories—Commissaries—Conductors—Clerks—&ca in the Department may be put immediately under my direction, and myself accountable to such persons, besides the Commander in Chief, as the Honorable Congress may think proper.
I ask for no emoluments for myself—I ask only for such powers as are necessary to the Office in which I am. My inducement in doing this is to promote the public service, and that my Country may know to whom to look for the performance of the duties appertaining to the Ordnance Department. Should I be thought by the Honorable Congress to be unequal to the trust, I beg the service may not be impeded on my account, and that some other person, more properly qualified, may be placed in my stead. I shall say nothing as to the length or nature of my services. Such as they were, they were performed with an ardent zeal and good intention; which, should Congress think proper to decline my further services, will, I hope, entitle me to an honorable dismission by that respectable Body.
If the Department shall be placed on such a footing as the line of my duty may be clearly marked I shall be happy still to act.
At present I am totally at a loss how to give a single direction for the Department next Campaign.
I therefore most earnestly request that the matter may as soon as possible be put in such a line as best to promote the public good. I am, with the greatest respect and attachment, Your Excellency’s most obedient humble Servant

  H. Knox

